DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Office Action is in response to the Applicant's amendments and remarks filed05/18/2021. Claims 1-3, 11-13, & 20 are presently amended. Claim 17 is cancelled and Claim 21 is newly added. Claims 1-16, & 18-21 are presently pending and are presented for examination.
Claims 1-16, & 18-21 of U.S. Application No. 16/064245 filed on 05/18/2021 have been examined.
Response to Arguments
In regards to the previous rejection under 35 U.S.C. § 103: Applicant's arguments filed 05/18/2021 have been fully considered but they are not persuasive. 
Applicant argues the limitation “modifying parameters of an adaptive filter based on the error signal to make the difference tend to zero; and generating a driving signal as an output of the adaptive filter having the modified parameters, the driving signal communicated to a torque apparatus for controlling a torque applied”. Applicant further argues “However, Sakamoto does not remedy the shortcomings of Brockley with respect to claim 1 because parameters of the adaptive notch filters 14A, 14B are not modified based on an error signal indicative of a difference between the angular speed of the wheels and a reference speed of the wheels.” Examiner respectfully disagrees. Applicant is reminded that the claims must be given their broadest reasonable interpretation. As previously recited in the previous office action, Sakamoto discloses an error signal detector 117 for detecting rotational speed fluctuation and outputs this 
Applicant argues the claim limitation “inputting a signal representative of the set point speed to the adaptive filter, the driving signal based on the signal representative of the set point speed and the modified parameters of the adaptive filter”. Applicant further argues “Sakamoto does not input a signal that is a function of a set point speed to the adaptive notch filter”. Examiner respectfully disagrees. Applicant is reminded that the claims must be given their broadest reasonable interpretation. As previously recited in the previous office action, Sakamoto teaches harmonic base signals (Fig. 1: 34 & 36) that are based on the rotational frequency of the 
Applicant argues the claim limitation “inputting an input signal that is based on the error signal to the adaptive filter, the driving signal being generated based on the input signal and the modified parameters of the adaptive filter”. Applicant further argues “Sakamoto does not input an error signal, indicative of a difference between the angular speed of the wheels and a reference speed of the wheels, as an input to the adaptive notch filters”. Examiner respectfully disagrees. Applicant is reminded that the claims must be given their broadest reasonable interpretation. Sakamoto teaches harmonic base signals (Fig. 1: 34 & 36) that are based on the rotational frequency of the crankshaft (angular speed) which are then added with a drive signal with the coefficient Sm(n) (Fig. 1 200), which represents the torque required for the crankshaft (see at least Sakamoto, para. [0009]). The drive signal and the harmonic base signals are based on the vehicle state information such as the throttle valve opening produced by the accelerator pedal, to output a drive signal to the crankshaft. The combiner then combines both the harmonic signals and drive signal to control the rotational speed of the crankshaft (see at least Sakamoto, para. [0025]). Sakamoto further discloses a rotation fluctuation detection means (Fig. 1: 117) for 
Applicant’s remaining arguments with respect to the independent claim 20 has been considered but is moot because the new ground of rejection does not rely on references applied US 2015/0005993A1 (“Breuing”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, & 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0001897A1 (“Brockley”) in view of US 2007/0222407A1 (“Sakamoto”).
As per claim 1 Brockley discloses

generating speed signals indicative of an angular speed of the wheels of the controlled axle (see at least Brockley, para. [0124-0125]: the TCS 14T is arranged to intervene and cause application of brake force to reduce wheel speed if a difference (or error) between the measured speed of any wheel and a second vehicle reference speed v_ref2 exceeds a prescribed value, TC_offset, which may be referred to as a TC intervention threshold value or TC offset value. The vehicle reference speed calculation function sets the value of v_ref2 equal to the mean speed of the driving wheels of the vehicle, v_mean_wheel, which in the case of a four wheel drive vehicle is the mean speed of each of the four driving wheels.);  
generating an error signal indicative of a difference between the angular speed of the wheels and a reference speed of the wheels, the reference speed determined by means of a reference model based on a set point speed (see at least Brockley, para. [0124-0125]: the TCS 14T is arranged to intervene and cause application of brake force to reduce wheel speed if a difference (or error) between the measured speed of any wheel and a second vehicle reference speed v_ref2 exceeds a prescribed value, TC_offset, which may be referred to as a TC intervention threshold value or TC offset value. The vehicle reference speed calculation function sets the value of v_ref2 equal to the mean speed of the driving wheels of the vehicle, v_mean_wheel, which in the case of a four wheel drive vehicle is the mean speed of each of the four driving wheels.); 
generating a driving signal for a torque control apparatus for controlling a torque applied to the wheels of the controlled axle (see at least Brockley, para. [0089]: If excessive wheel spin is detected, the TCS 14S is configured to reduce wheel spin by application of brake force in combination with a reduction in powertrain drive torque. & para. [0110]: An increase in torque is generally accomplished by increasing the amount of powertrain torque delivered to a given position of the powertrain, for example an engine output shaft, a wheel or any other suitable location. A decrease in torque at a given wheel to a value that is less positive or more negative may be accomplished by decreasing powertrain torque delivered to a wheel and/or by increasing a braking force on a wheel. & para. [0124-0125]: the TCS 14T is arranged to intervene and cause application of brake force to reduce wheel speed if a difference (or error) between the measured speed of any wheel and a second vehicle reference speed v_ref2 exceeds a prescribed value, TC_offset, which may be referred to as a TC intervention threshold value or TC offset value. The vehicle reference speed calculation function sets the value of v_ref2 equal to the mean speed of the driving wheels of the vehicle, v_mean_wheel, which in the case of a four wheel drive vehicle is the mean speed of each of the four driving wheels.).
Brockley does not explicitly disclose
modifying parameters of an adaptive filter based on the error signal to make the difference tend to zero; and
generating a driving signal as an output of the adaptive filter having the modified parameters, the driving signal communicated to a torque apparatus for controlling a torque applied.
Sakamoto teaches
modifying parameters of an adaptive filter based on the error signal to make the difference tend to zero (see at least Sakamoto, Fig. 1 & para. [0008-0009]: an adaptive notch filter for being supplied with the basic signal and outputting a control signal, a combiner for combining the control signal and a drive signal for the generator motor with each other and supplying a combined signal to the generator motor, an error signal detector for detecting a rotational speed fluctuation of the crankshaft and outputting an error signal representative of the detected rotational speed fluctuation, a corrective filter for being supplied with the basic signal and outputting a reference signal, the corrective filter having a transfer function of the generator motor, and filter coefficient updating means for being supplied with the error signal and the reference signal and successively updating a filter coefficient of the adaptive notch filter so that the error signal will be minimized. & para. [0025]: an adaptive notch filter 14 for being supplied with the basic signal from the basic signal generator 12 and outputting a control signal y(n) representative of an inverse torque for canceling out a rotational speed fluctuation of the crankshaft 110 at time n in each sampling period, an error signal detector 120 (referred to above) for detecting a fluctuation of the rotational speed of the crankshaft 110 which is rotated by the generator motor 104 and the engine 102 based on crankshaft pulses Ep from the crank angle sensor 112, and outputting the rotational speed fluctuation as an error signal e(n), a reference signal generating circuit 20 for being supplied with the basic signal and outputting a reference signal, the reference signal generating circuit 20 having a transfer function H of the generator motor 104, and a filter coefficient updating means (LMS algorithm processor) 22 for being supplied with the error signal e(n) and the reference signal and updating a filter coefficient W(n+1) of the adaptive notch filter 14. The generator motor 104 is controlled by the power controller 101.),
generating a driving signal as an output of the adaptive filter having the modified parameters, the driving signal communicated to a torque control apparatus for controlling a torque (see at least Sakamoto, para. [0032]: The adaptive notch filter 14A outputs a control signal (first control signal) y1(n), and the adaptive notch filter 14B outputs a control signal (second control signal) y2(n). The adaptive notch filter 14 also has a combiner 38 for adding the control signal y1(n) from the adaptive notch filter 14A and the control signal y2(n) from the adaptive notch filter 14B to each other and generating a control signal y(n) representing the sum. The generated control signal y(n) has a certain phase and a certain amplitude. para. [0035]: The power controller 101 controls the field current of the generator motor 104 so that it is equal to the field current value represented by the drive signal Sm(n), and switches the transistors of the three-phase inverter circuit thereof to achieve a rotational speed represented by the drive signal Sm(n), thereby operating the generator motor 104 as a motor. In this manner, a static torque is applied from the generator motor 104 to the crankshaft 110 based on the drive signal Sm(n), and an inverse torque (dynamic torque) is applied from the generator motor 104 to the crankshaft 110 based on the control signal y(n). & para. [0050-0051]: The control signal y(n)=Y1(n)+y2(n) is supplied to the power controller 101. The power controller 101 controls the field current of the generator motor 104 such that the field current will have a value determined from the combined signal of the control signal y(n) and the drive signal Sm(n), and switches the transistors of the three-phase inverter circuit thereof with turn-on and turn-off signals therefor which are determined from the combined signal, thereby operating the generator motor 104 as a motor. In this manner, the generator motor 104 applies a static torque and an inverse torque to the crankshaft 110.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brockley to incorporate the teaching of modifying parameters of an adaptive filter based on the error signal to make the difference tend to zero and generating a driving signal as an output of the adaptive filter having the modified parameters, the driving signal communicated to a torque control apparatus for controlling a 

As per claim 2 Brockley does not explicitly disclose
further comprising inputting a signal that is a function of the set point speed to the adaptive filter, wherein the driving signal is generated based on the signal that is a function of the set point speed and the modified parameters of the adaptive filter.
Sakamoto teaches
further comprising inputting a signal that is a function of the set point speed to the adaptive filter, wherein the driving signal is generated based on the signal that is a function of the set point speed and the modified parameters of the adaptive filter (see at least Sakamoto, Fig. 1 & para. [0008-0009]: an adaptive notch filter for being supplied with the basic signal and outputting a control signal, a combiner for combining the control signal and a drive signal for the generator motor with each other and supplying a combined signal to the generator motor, an error signal detector for detecting a rotational speed fluctuation of the crankshaft and outputting an error signal representative of the detected rotational speed fluctuation, a corrective filter for being supplied with the basic signal and outputting a reference signal, the corrective filter having a transfer function of the generator motor, and filter coefficient updating means for being supplied with the error signal and the reference signal and successively updating a filter coefficient of the adaptive notch filter so that the error signal will be minimized.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brockley to incorporate the teaching of comprising inputting a signal that is a function of the set point speed to the adaptive filter,  of Sakamoto in order to reduce and suppress the vibration of a torque fluctuation suppressing apparatus (see at least Sakamoto, para. [0006]).

As per claim 3 Brockley does not explicitly disclose
further comprising inputting the error signal as an input to the adaptive filter, wherein the driving signal is generated based on the error signal as the input and the modified parameters of the adaptive filter. 
Sakamoto teaches
further comprising inputting the error signal as an input to the adaptive filter, wherein the driving signal is generated based on the error signal as the input and the modified parameters of the adaptive filter (see at least Sakamoto, para. [0032]: The adaptive notch filter 14A outputs a control signal (first control signal) y1(n), and the adaptive notch filter 14B outputs a control signal (second control signal) y2(n). The adaptive notch filter 14 also has a combiner 38 for adding the control signal y1(n) from the adaptive notch filter 14A and the control signal y2(n) from the adaptive notch filter 14B to each other and generating a control signal y(n) representing the sum. The generated control signal y(n) has a certain phase and a certain amplitude. para. [0035]: The power controller 101 controls the field current of the generator motor 104 so that it is equal to the field current value represented by the drive signal Sm(n), and switches the transistors of the three-phase inverter circuit thereof to achieve a rotational speed represented by the drive signal Sm(n), thereby operating the generator motor 104 as a motor. In this manner, a static torque is applied from the generator motor 104 to the crankshaft 110 based on the drive signal Sm(n), and an inverse torque (dynamic torque) is applied from the generator motor 104 to the crankshaft 110 based on the control signal y(n). & para. [0050-0051]: The control signal y(n)=Y1(n)+y2(n) is supplied to the power controller 101. The power controller 101 controls the field current of the generator motor 104 such that the field current will have a value determined from the combined signal of the control signal y(n) and the drive signal Sm(n), and switches the transistors of the three-phase inverter circuit thereof with turn-on and turn-off signals therefor which are determined from the combined signal, thereby operating the generator motor 104 as a motor. In this manner, the generator motor 104 applies a static torque and an inverse torque to the crankshaft 110.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brockley to incorporate the teaching of inputting the error signal as an input to the adaptive filter, wherein the driving signal is generated based on the error signal as the input and the modified parameters of the adaptive filter of Sakamoto in order to reduce and suppress the vibration of a torque fluctuation suppressing apparatus (see at least Sakamoto, para. [0006]).

As per claim 7 Brockley does not explicitly disclose
wherein the parameters of the adaptive filter that are modified are initialized with pre-calculated values stored in a non-volatile memory.
Sakamoto teaches
wherein the parameters of the adaptive filter that are modified are initialized with pre-calculated values stored in a non-volatile memory (see at least Sakamoto, para. [0032]: The adaptive notch filter 14A outputs a control signal (first control signal) y1(n), and the adaptive notch filter 14B outputs a control signal (second control signal) y2(n). The adaptive notch filter 14 also has a combiner 38 for adding the control signal y1(n) from the adaptive notch filter 14A and the control signal y2(n) from the adaptive notch filter 14B to each other and generating a control signal y(n) representing the sum. The generated control signal y(n) has a certain phase and a certain amplitude.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brockley to incorporate the teaching of the parameters of the adaptive filter that are modified are initialized with pre-calculated values stored in a non-volatile memory of Sakamoto in order to reduce and suppress the vibration of a torque fluctuation suppressing apparatus (see at least Sakamoto, para. [0006]).

As per claim 11 Brockley discloses
A system for controlling and recovering an adhesion of wheels of a controlled axle of a vehicle, the system comprising:
a sensor configured to generate speed signals indicative of an angular speed of the wheels of the controlled axle (see at least Brockley, para. [0124-0125]: the TCS 14T is arranged to intervene and cause application of brake force to reduce wheel speed if a difference (or error) between the measured speed of any wheel and a second vehicle reference speed v_ref2 exceeds a prescribed value, TC_offset, which may be referred to as a TC intervention threshold value or TC offset value. The vehicle reference speed calculation function sets the value of v_ref2 equal to the mean speed of the driving wheels of the vehicle, v_mean_wheel, which in the case of a four wheel drive vehicle is the mean speed of each of the four driving wheels.);  
(see at least Brockley, para. [0124-0125]: the TCS 14T is arranged to intervene and cause application of brake force to reduce wheel speed if a difference (or error) between the measured speed of any wheel and a second vehicle reference speed v_ref2 exceeds a prescribed value, TC_offset, which may be referred to as a TC intervention threshold value or TC offset value. The vehicle reference speed calculation function sets the value of v_ref2 equal to the mean speed of the driving wheels of the vehicle, v_mean_wheel, which in the case of a four wheel drive vehicle is the mean speed of each of the four driving wheels.); 
torque control apparatus configured to receive the driving signal and control a torque applied to the wheels of the controlled axle based on the driving signal (see at least Brockley, para. [0089]: If excessive wheel spin is detected, the TCS 14S is configured to reduce wheel spin by application of brake force in combination with a reduction in powertrain drive torque. & para. [0110]: An increase in torque is generally accomplished by increasing the amount of powertrain torque delivered to a given position of the powertrain, for example an engine output shaft, a wheel or any other suitable location. A decrease in torque at a given wheel to a value that is less positive or more negative may be accomplished by decreasing powertrain torque delivered to a wheel and/or by increasing a braking force on a wheel. & para. [0124-0125]: the TCS 14T is arranged to intervene and cause application of brake force to reduce wheel speed if a difference (or error) between the measured speed of any wheel and a second vehicle reference speed v_ref2 exceeds a prescribed value, TC_offset, which may be referred to as a TC intervention threshold value or TC offset value. The vehicle reference speed calculation function sets the value of v_ref2 equal to the mean speed of the driving wheels of the vehicle, v_mean_wheel, which in the case of a four wheel drive vehicle is the mean speed of each of the four driving wheels.).
Brockley does not explicitly disclose
an adaptive filter configured to receive the error signal and modify parameters of the adaptive filter based on the error signal to make the difference tend to zero, wherein the adaptive filter is further configured to generate a driving signal as an output of the adaptive filter having the modified parameters,
a torque control apparatus configured to receive the driving signal and control a torque.
Sakamoto teaches
 an adaptive filter configured to receive the error signal and modify parameters of the adaptive filter based on the error signal to make the difference tend to zero, wherein the adaptive filter is further configured to generate a driving signal as an output of the adaptive filter having the modified parameters (see at least Sakamoto, Fig. 1 & para. [0008-0009]: an adaptive notch filter for being supplied with the basic signal and outputting a control signal, a combiner for combining the control signal and a drive signal for the generator motor with each other and supplying a combined signal to the generator motor, an error signal detector for detecting a rotational speed fluctuation of the crankshaft and outputting an error signal representative of the detected rotational speed fluctuation, a corrective filter for being supplied with the basic signal and outputting a reference signal, the corrective filter having a transfer function of the generator motor, and filter coefficient updating means for being supplied with the error signal and the reference signal and successively updating a filter coefficient of the adaptive notch filter so that the error signal will be minimized. & para. [0025]: an adaptive notch filter 14 for being supplied with the basic signal from the basic signal generator 12 and outputting a control signal y(n) representative of an inverse torque for canceling out a rotational speed fluctuation of the crankshaft 110 at time n in each sampling period, an error signal detector 120 (referred to above) for detecting a fluctuation of the rotational speed of the crankshaft 110 which is rotated by the generator motor 104 and the engine 102 based on crankshaft pulses Ep from the crank angle sensor 112, and outputting the rotational speed fluctuation as an error signal e(n), a reference signal generating circuit 20 for being supplied with the basic signal and outputting a reference signal, the reference signal generating circuit 20 having a transfer function H of the generator motor 104, and a filter coefficient updating means (LMS algorithm processor) 22 for being supplied with the error signal e(n) and the reference signal and updating a filter coefficient W(n+1) of the adaptive notch filter 14. The generator motor 104 is controlled by the power controller 101.),
a torque control apparatus configured to receive the driving signal and control a torque (see at least Sakamoto, para. [0032]: The adaptive notch filter 14A outputs a control signal (first control signal) y1(n), and the adaptive notch filter 14B outputs a control signal (second control signal) y2(n). The adaptive notch filter 14 also has a combiner 38 for adding the control signal y1(n) from the adaptive notch filter 14A and the control signal y2(n) from the adaptive notch filter 14B to each other and generating a control signal y(n) representing the sum. The generated control signal y(n) has a certain phase and a certain amplitude. para. [0035]: The power controller 101 controls the field current of the generator motor 104 so that it is equal to the field current value represented by the drive signal Sm(n), and switches the transistors of the three-phase inverter circuit thereof to achieve a rotational speed represented by the drive signal Sm(n), thereby operating the generator motor 104 as a motor. In this manner, a static torque is applied from the generator motor 104 to the crankshaft 110 based on the drive signal Sm(n), and an inverse torque (dynamic torque) is applied from the generator motor 104 to the crankshaft 110 based on the control signal y(n).& para. [0050-0051]: The control signal y(n)=Y1(n)+y2(n) is supplied to the power controller 101. The power controller 101 controls the field current of the generator motor 104 such that the field current will have a value determined from the combined signal of the control signal y(n) and the drive signal Sm(n), and switches the transistors of the three-phase inverter circuit thereof with turn-on and turn-off signals therefor which are determined from the combined signal, thereby operating the generator motor 104 as a motor. In this manner, the generator motor 104 applies a static torque and an inverse torque to the crankshaft 110.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brockley to incorporate the teaching of an adaptive filter configured to receive the error signal and modify parameters of the adaptive filter based on the error signal to make the difference tend to zero, wherein the adaptive filter is further configured to generate a driving signal as an output of the adaptive filter having the modified parameters a torque control apparatus configured to receive the driving signal and control a torque of Sakamoto in order to reduce and suppress the vibration of a torque fluctuation suppressing apparatus (see at least Sakamoto, para. [0006]).

As per claim 12 Brockley does not explicitly disclose
wherein the adaptive filter is further configured to receive a signal that is a function of the set point speed as an input to the adaptive filter, wherein the adaptive filter is configured to 
Sakamoto teaches
wherein the adaptive filter is further configured to receive a signal that is a function of the set point speed as an input to the adaptive filter, wherein the adaptive filter is configured to generate the driving signal based on both the signal that is a function of the set point speed and the modified parameters of the adaptive filter (see at least Sakamoto, Fig. 1 & para. [0008-0009]: an adaptive notch filter for being supplied with the basic signal and outputting a control signal, a combiner for combining the control signal and a drive signal for the generator motor with each other and supplying a combined signal to the generator motor, an error signal detector for detecting a rotational speed fluctuation of the crankshaft and outputting an error signal representative of the detected rotational speed fluctuation, a corrective filter for being supplied with the basic signal and outputting a reference signal, the corrective filter having a transfer function of the generator motor, and filter coefficient updating means for being supplied with the error signal and the reference signal and successively updating a filter coefficient of the adaptive notch filter so that the error signal will be minimized.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brockley to incorporate the teaching of the adaptive filter is further configured to receive a signal that is a function of the set point speed as an input to the adaptive filter, wherein the adaptive filter is configured to generate the driving signal based on both the signal that is a function of the set point speed and the modified parameters of the adaptive filter of Sakamoto in order to reduce and suppress the vibration of a torque fluctuation suppressing apparatus (see at least Sakamoto, para. [0006]).

As per claim 13 Brockley does not explicitly disclose
wherein the adaptive filter is further configured to receive the error signal as an input to the adaptive filter, wherein the adaptive filter is configured to generate the driving signal based on the error signal as the input and the modified parameters of the adaptive filter. 
Sakamoto teaches
wherein the adaptive filter is further configured to receive the error signal as an input to the adaptive filter, wherein the adaptive filter is configured to generate the driving signal based on the error signal as the input and the modified parameters of the adaptive filter (see at least Sakamoto, para. [0032]: The adaptive notch filter 14A outputs a control signal (first control signal) y1(n), and the adaptive notch filter 14B outputs a control signal (second control signal) y2(n). The adaptive notch filter 14 also has a combiner 38 for adding the control signal y1(n) from the adaptive notch filter 14A and the control signal y2(n) from the adaptive notch filter 14B to each other and generating a control signal y(n) representing the sum. The generated control signal y(n) has a certain phase and a certain amplitude. para. [0035]: The power controller 101 controls the field current of the generator motor 104 so that it is equal to the field current value represented by the drive signal Sm(n), and switches the transistors of the three-phase inverter circuit thereof to achieve a rotational speed represented by the drive signal Sm(n), thereby operating the generator motor 104 as a motor. In this manner, a static torque is applied from the generator motor 104 to the crankshaft 110 based on the drive signal Sm(n), and an inverse torque (dynamic torque) is applied from the generator motor 104 to the crankshaft 110 based on the control signal y(n). & para. [0050-0051]: The control signal y(n)=Y1(n)+y2(n) is supplied to the power controller 101. The power controller 101 controls the field current of the generator motor 104 such that the field current will have a value determined from the combined signal of the control signal y(n) and the drive signal Sm(n), and switches the transistors of the three-phase inverter circuit thereof with turn-on and turn-off signals therefor which are determined from the combined signal, thereby operating the generator motor 104 as a motor. In this manner, the generator motor 104 applies a static torque and an inverse torque to the crankshaft 110.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brockley to incorporate the teaching of the adaptive filter is further configured to receive the error signal as an input to the adaptive filter, wherein the adaptive filter is configured to generate the driving signal based on the error signal as the input and the modified parameters of the adaptive filter of Sakamoto in order to reduce and suppress the vibration of a torque fluctuation suppressing apparatus (see at least Sakamoto, para. [0006]).

Claims 4 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brockley, in view of Sakamoto, further in view of DE 102009012128B4 (“Schamscha”).
As per claim 4 Brockley does not explicitly disclose
wherein the adaptive filter has a FIR - type structure with a parallel integrator. 
However Schamscha teaches
wherein the adaptive filter has a FIR - type structure with a parallel integrator (see at least Schamscha, para. [0013]:  determination of the frequency amplitudes can be done by band pass filtering the speed information. The band pass filter may be, for example, a finite impulse response filter, a so-called FIR filter, or alternatively an infinite impulse response filter, a so-called IIR filter. The band pass filter may, for example, have a center frequency of 12.5 Hz. Since the wheel speed of a brake control unit (ABS) is usually updated every 10ms, frequencies of the wheel can be evaluated up to 50 Hz. An area of particular interest for acoustic hum or rattles is on the order of 12.5 Hz and is therefore easily determinable from the speed information of the wheel. para. [0019- 0021]: according to one embodiment, the device comprises a plurality of wheel sensors, wherein in each case one wheel sensor of the plurality of wheel sensors is assigned to exactly one wheel of the plurality of wheels of the vehicle. Each wheel sensor is configured to determine a speed information of the associated wheel. The processing unit is coupled to the plurality of wheel sensors and includes a plurality of band pass filters, a plurality of squaring units, a plurality of average units, an adder, a gradient unit, an integrator and an evaluation unit. & para. [0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brockley to incorporate the teaching of the adaptive filter has a FIR - type structure with a parallel integrator of Schamscha in order to reduce or avoid noise effects (see at least Schamscha, para. [0007]).

As per claim 14 Brockley does not explicitly disclose
wherein the adaptive filter has a FIR - type structure with a parallel integrator. 
However Schamscha teaches
wherein the adaptive filter has a FIR - type structure with a parallel integrator (see at least Schamscha, para. [0013]:  determination of the frequency amplitudes can be done by band pass filtering the speed information. The band pass filter may be, for example, a finite impulse response filter, a so-called FIR filter, or alternatively an infinite impulse response filter, a so-called IIR filter. The band pass filter may, for example, have a center frequency of 12.5 Hz. Since the wheel speed of a brake control unit (ABS) is usually updated every 10ms, frequencies of the wheel can be evaluated up to 50 Hz. An area of particular interest for acoustic hum or rattles is on the order of 12.5 Hz and is therefore easily determinable from the speed information of the wheel. para. [0019- 0021]: according to one embodiment, the device comprises a plurality of wheel sensors, wherein in each case one wheel sensor of the plurality of wheel sensors is assigned to exactly one wheel of the plurality of wheels of the vehicle. Each wheel sensor is configured to determine a speed information of the associated wheel. The processing unit is coupled to the plurality of wheel sensors and includes a plurality of band pass filters, a plurality of squaring units, a plurality of average units, an adder, a gradient unit, an integrator and an evaluation unit. & para. [0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brockley to incorporate the teaching of the adaptive filter has a FIR - type structure with a parallel integrator of Schamscha in order to reduce or avoid noise effects (see at least Schamscha, para. [0007]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brockley, in view of Sakamoto, in view of Schamscha, further in view of US 2012/0224464A1 (“Kim”).
As per claim 5 Brockley does not explicitly disclose
wherein the driving signal provided is subjected to adaptive calibration.
However Kim teaches
wherein the signal provided by a parallel integrator is subjected to adaptive calibration (see at least Kim, para. [0062]: The kick/brake control unit 120 changes the internal parameter based on the external control signal ECON and the operation state of the plant in the second operation mode, and the compensation unit 140 adjusts the level of the driving control signal DCON based on the error signal ES and the changed internal parameter to control the target moving operation of the plant in the second operation mode (step S200). The driven device may be moved from the initial position to the final position based on the driving control signal DCON in the second operation mode.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brockley to incorporate the teaching of the signal provided by a parallel integrator is subjected to adaptive calibration of Kim in order to improve undesirable frequency responses in a feedback and control system (see at least Kim, para. [0059]).

Claim 6, 9-10, 15-16, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brockley, in view of Sakamoto, and further in view of Kim.
As per claim 6 Brockley does not disclose
wherein the adaptive filter has an IIR-type structure. 
However Kim teaches
wherein the adaptive filter has an IIR-type structure (see at least Kim, para. [0059]: having six stages is illustrated in FIG. 2, the number of stages included in the digital filter is not limited thereto. The plurality of stages included in the digital filter may be connected in series, in parallel or a combination thereof, according to exemplary embodiments of the inventive concept. In addition, although the servo controller 100 illustrated in FIG. 2 is implemented with an infinite impulse response (IIR) filter, the servo controller 100 may be implemented with various embodiments such as a finite impulse response (FIR) filter, a proportional-plus-integrate-plus-derivative (PID) controller, a lag-lead controller, etc. A FIR filter is a type of signal processing filter whose impulse response is of finite duration because it can settle to Zero in a finite time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brockley to incorporate the teaching of the adaptive filter has an IIR-type structure of Kim in order to improve undesirable frequency responses in a feedback and control system (see at least Kim, para. [0059]).

As per claim 9 Brockley does not disclose
further comprising decreasing the parameters of the adaptive filter that are modified in a continuous manner over time by means of a leakage function of the adaptive filter.
However Kim teaches
further comprising decreasing the parameters of the adaptive filter that are modified in a continuous manner over time by means of a leakage function of the adaptive filter (see at least Kim, para. [0059]: A FIR filter is a type of signal processing filter whose impulse response is of finite duration because it can settle to Zero in a finite time. A PID is a control loop feedback mechanism that calculates an error value as the difference between a measured process variable and a desired set point. & para. [0062]: The kick/brake control unit 120 changes the internal parameter based on the external control signal ECON and the operation state of the plant in the second operation mode, and the compensation unit 140 adjusts the level of the driving control signal DCON based on the error signal ES and the changed internal parameter to control the target moving operation of the plant in the second operation mode (step S200).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brockley to incorporate the teaching of further 

As per claim 10 Brockley does not disclose
wherein the IIR-type structure of the adaptive filter has a PID-type configuration. 
However Kim teaches
wherein the IIR-type structure of the adaptive filter has a PID-type configuration (see at least Kim, para. [0059]: having six stages is illustrated in FIG. 2, the number of stages included in the digital filter is not limited thereto. The plurality of stages included in the digital filter may be connected in series, in parallel or a combination thereof, according to exemplary embodiments of the inventive concept. In addition, although the servo controller 100 illustrated in FIG. 2 is implemented with an infinite impulse response (IIR) filter, the servo controller 100 may be implemented with various embodiments such as a finite impulse response (FIR) filter, a proportional-plus-integrate-plus-derivative (PID) controller, a lag-lead controller, etc. A FIR filter is a type of signal processing filter whose impulse response is of finite duration because it can settle to Zero in a finite time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brockley to incorporate the teaching of the IIR-type structure of the adaptive filter has a PID-type configuration of Kim in order to improve undesirable frequency responses in a feedback and control system (see at least Kim, para. [0059]).

As per claim 15 Brockley does not disclose
wherein the adaptive filter has an IIR-type structure. 
However Kim teaches
wherein the adaptive filter has an IIR-type structure (see at least Kim, para. [0059]: having six stages is illustrated in FIG. 2, the number of stages included in the digital filter is not limited thereto. The plurality of stages included in the digital filter may be connected in series, in parallel or a combination thereof, according to exemplary embodiments of the inventive concept. In addition, although the servo controller 100 illustrated in FIG. 2 is implemented with an infinite impulse response (IIR) filter, the servo controller 100 may be implemented with various embodiments such as a finite impulse response (FIR) filter, a proportional-plus-integrate-plus-derivative (PID) controller, a lag-lead controller, etc. A FIR filter is a type of signal processing filter whose impulse response is of finite duration because it can settle to Zero in a finite time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brockley to incorporate the teaching of the adaptive filter has an IIR-type structure of Kim in order to improve undesirable frequency responses in a feedback and control system (see at least Kim, para. [0059]).

As per claim 16 Brockley does not disclose
wherein the IIR-type structure of the adaptive filter has a PID-type configuration. 
However Kim teaches
wherein the IIR-type structure of the adaptive filter has a PID-type configuration (see at least Kim, para. [0059]: having six stages is illustrated in FIG. 2, the number of stages included in the digital filter is not limited thereto. The plurality of stages included in the digital filter may be connected in series, in parallel or a combination thereof, according to exemplary embodiments of the inventive concept. In addition, although the servo controller 100 illustrated in FIG. 2 is implemented with an infinite impulse response (IIR) filter, the servo controller 100 may be implemented with various embodiments such as a finite impulse response (FIR) filter, a proportional-plus-integrate-plus-derivative (PID) controller, a lag-lead controller, etc. A FIR filter is a type of signal processing filter whose impulse response is of finite duration because it can settle to Zero in a finite time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brockley to incorporate the teaching of the IIR-type structure of the adaptive filter has a PID-type configuration of Kim in order to improve undesirable frequency responses in a feedback and control system (see at least Kim, para. [0059]).

As per claim 19 Brockley does not disclose
wherein the adaptive filter includes a leakage function configured to decrease, in a continuous manner over time, the parameters of the adaptive filter that are modified.
However Kim teaches
wherein the adaptive filter includes a leakage function configured to decrease, in a continuous manner over time, the parameters of the adaptive filter that are modified (see at least Kim, para. [0059]: A FIR filter is a type of signal processing filter whose impulse response is of finite duration because it can settle to Zero in a finite time. A PID is a control loop feedback mechanism that calculates an error value as the difference between a measured process variable and a desired set point. & para. [0062]: The kick/brake control unit 120 changes the internal parameter based on the external control signal ECON and the operation state of the plant in the second operation mode, and the compensation unit 140 adjusts the level of the driving control signal DCON based on the error signal ES and the changed internal parameter to control the target moving operation of the plant in the second operation mode (step S200).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brockley to incorporate the teaching of the adaptive filter includes a leakage function configured to decrease, in a continuous manner over time, the parameters of the adaptive filter that are modified of Kim in order to improve undesirable frequency responses in a feedback and control system (see at least Kim, para. [0059]).

Claims 8 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brockley, in view of Sakamoto, further in view of US 4818037B2 (“McEnnan”).
As per claim 8 Brockley does not explicitly disclose
wherein the parameters of the adaptive filter that are modified are limited in a pre - defined band of variation and are stored in a non-volatile memory. 
However McEnnan teaches
wherein the parameters of the adaptive filter that are modified are limited in a pre - defined band of variation and are stored in a non-volatile memory (see at least McEnnan, col. 4 lines 18-25: The invention pertains to a method for generating the gain values for adaptive filters used in estimating the vehicle reference speed and reference acceleration through use of the appropriate routines resident in microcomputer-based controller 120 of FIGS. 1 or 2. The speed and acceleration estimates are used, in turn, for calculating slip at individual vehicle wheels for use by the anti-skid braking or traction control algorithms & col. 5 lines 48-67: where key, ka kly and ka are constants which are selected to adjust for a desired filter performance. Typical values for ky and k are in the range from about 0.01 to about 0.07, while typical values for kly and k are in the range from about 0.2 to about 0.4.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brockley to incorporate the teaching of the parameters of the adaptive filter that are modified are limited in a pre - defined band of variation and are stored in a non-volatile memory of McEnnan in order to improve braking by obtaining a suitable reference speed estimate (see at least McEnnan, col. 2 lines 50-51).

As per claim 18 Brockley does not explicitly disclose
wherein the parameters of the adaptive filter that are modified are limited in a pre - defined band of variation and are stored in a non-volatile memory. 
However McEnnan teaches
wherein the parameters of the adaptive filter that are modified are limited in a pre - defined band of variation and are stored in a non-volatile memory (see at least McEnnan, col. 4 lines 18-25: The invention pertains to a method for generating the gain values for adaptive filters used in estimating the vehicle reference speed and reference acceleration through use of the appropriate routines resident in microcomputer-based controller 120 of FIGS. 1 or 2. The speed and acceleration estimates are used, in turn, for calculating slip at individual vehicle wheels for use by the anti-skid braking or traction control algorithms & col. 5 lines 48-67: where key, ka kly and ka are constants which are selected to adjust for a desired filter performance. Typical values for ky and k are in the range from about 0.01 to about 0.07, while typical values for kly and k are in the range from about 0.2 to about 0.4.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brockley to incorporate the teaching of the parameters of the adaptive filter that are modified are limited in a pre - defined band of variation and are stored in a non-volatile memory of McEnnan in order to improve braking by obtaining a suitable reference speed estimate (see at least McEnnan, col. 2 lines 50-51).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brockley, in view of Sakamoto, further in view of US 2015/0005993 (“Breuing”).
As per claim 20 Brockley discloses
A method for controlling and recovering an adhesion of wheels of a controlled axle of a railway vehicle, comprising the steps of:
receiving speed signals indicative of an angular speed of the wheels of the controlled axle (see at least Brockley, para. [0124-0125]: the TCS 14T is arranged to intervene and cause application of brake force to reduce wheel speed if a difference (or error) between the measured speed of any wheel and a second vehicle reference speed v_ref2 exceeds a prescribed value, TC_offset, which may be referred to as a TC intervention threshold value or TC offset value. The vehicle reference speed calculation function sets the value of v_ref2 equal to the mean speed of the driving wheels of the vehicle, v_mean_wheel, which in the case of a four wheel drive vehicle is the mean speed of each of the four driving wheels.);  
generating an error signal indicative of a difference between the angular speed of the wheels and a reference speed of the wheels, the reference speed determined by means of a (see at least Brockley, para. [0124-0125]: the TCS 14T is arranged to intervene and cause application of brake force to reduce wheel speed if a difference (or error) between the measured speed of any wheel and a second vehicle reference speed v_ref2 exceeds a prescribed value, TC_offset, which may be referred to as a TC intervention threshold value or TC offset value. The vehicle reference speed calculation function sets the value of v_ref2 equal to the mean speed of the driving wheels of the vehicle, v_mean_wheel, which in the case of a four wheel drive vehicle is the mean speed of each of the four driving wheels.); 
generating a driving signal for a torque control apparatus for controlling a torque applied to the wheels of the controlled axle (see at least Brockley, para. [0089]: If excessive wheel spin is detected, the TCS 14S is configured to reduce wheel spin by application of brake force in combination with a reduction in powertrain drive torque. & para. [0110]: An increase in torque is generally accomplished by increasing the amount of powertrain torque delivered to a given position of the powertrain, for example an engine output shaft, a wheel or any other suitable location. A decrease in torque at a given wheel to a value that is less positive or more negative may be accomplished by decreasing powertrain torque delivered to a wheel and/or by increasing a braking force on a wheel. & para. [0124-0125]: the TCS 14T is arranged to intervene and cause application of brake force to reduce wheel speed if a difference (or error) between the measured speed of any wheel and a second vehicle reference speed v_ref2 exceeds a prescribed value, TC_offset, which may be referred to as a TC intervention threshold value or TC offset value. The vehicle reference speed calculation function sets the value of v_ref2 equal to the mean speed of the driving wheels of the vehicle, v_mean_wheel, which in the case of a four wheel drive vehicle is the mean speed of each of the four driving wheels.)
Brockley does not explicitly disclose
the reference speed determined by a reference model based on a set point speed which corresponds to a designated percentage of a speed of the vehicle;
modifying parameters of an adaptive filter based on the error signal to make the difference tend to zero; and
inputting one of (i) a signal that is a function of the set point speed or (ii) the error signal to the adaptive filter, as an input to the adaptive filter; and
generating a driving signal as an output of the adaptive filter having the modified parameters, the driving signal communicated to a torque control apparatus for controlling a torque.
Breuing teaches
the reference speed determined by a reference model based on a set point speed which corresponds to a designated percentage of a speed of the vehicle (see at least Breuing, para. [0029]: The evaluation as stationary object or as non-stationary or moving object preferably is made by comparing the measured relative speed of an object with a suitable reference value. Suitable as reference value, for example, is the most recently determined value of the driving speed of vehicle 100. This is advantageous in particular when the time period since the last determination of the driving speed is so short that only a slight change in the driving speed may have occurred since then as a result of an acceleration or braking operation. If enough objects are available for a measurement, simultaneously or one after the other at short time intervals, then it is also possible to use the average value of the measured relative speeds of the particular objects as reference value. As an alternative or in addition, the reference value may also be ascertained with the aid of another method that is suitable for a speed measurement, in which case any suitable speed signal having sufficient accuracy ( e.g., 10%) may be used as reference.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brockley to incorporate the teaching of the reference speed determined by a reference model based on a set point speed which corresponds to a designated percentage of a speed of the vehicle of Breuing in order to detect the absolute speed of a vehicle and improve the precision in detection of suitable or stationary objects (see at least Sakamoto, para. [0006-0007]).
Sakamoto teaches
modifying parameters of an adaptive filter based on the error signal to make the difference tend to zero (see at least Sakamoto, Fig. 1 & para. [0008-0009]: an adaptive notch filter for being supplied with the basic signal and outputting a control signal, a combiner for combining the control signal and a drive signal for the generator motor with each other and supplying a combined signal to the generator motor, an error signal detector for detecting a rotational speed fluctuation of the crankshaft and outputting an error signal representative of the detected rotational speed fluctuation, a corrective filter for being supplied with the basic signal and outputting a reference signal, the corrective filter having a transfer function of the generator motor, and filter coefficient updating means for being supplied with the error signal and the reference signal and successively updating a filter coefficient of the adaptive notch filter so that the error signal will be minimized. & para. [0025]: an adaptive notch filter 14 for being supplied with the basic signal from the basic signal generator 12 and outputting a control signal y(n) representative of an inverse torque for canceling out a rotational speed fluctuation of the crankshaft 110 at time n in each sampling period, an error signal detector 120 (referred to above) for detecting a fluctuation of the rotational speed of the crankshaft 110 which is rotated by the generator motor 104 and the engine 102 based on crankshaft pulses Ep from the crank angle sensor 112, and outputting the rotational speed fluctuation as an error signal e(n), a reference signal generating circuit 20 for being supplied with the basic signal and outputting a reference signal, the reference signal generating circuit 20 having a transfer function H of the generator motor 104, and a filter coefficient updating means (LMS algorithm processor) 22 for being supplied with the error signal e(n) and the reference signal and updating a filter coefficient W(n+1) of the adaptive notch filter 14. The generator motor 104 is controlled by the power controller 101.),
inputting one of (i) a signal that is a function of the set point speed or (ii) the error signal to the adaptive filter, as an input to the adaptive filter (see at least Sakamoto, Fig. 1 & para. [0008-0009]: an adaptive notch filter for being supplied with the basic signal and outputting a control signal, a combiner for combining the control signal and a drive signal for the generator motor with each other and supplying a combined signal to the generator motor, an error signal detector for detecting a rotational speed fluctuation of the crankshaft and outputting an error signal representative of the detected rotational speed fluctuation, a corrective filter for being supplied with the basic signal and outputting a reference signal, the corrective filter having a transfer function of the generator motor, and filter coefficient updating means for being supplied with the error signal and the reference signal and successively updating a filter coefficient of the adaptive notch filter so that the error signal will be minimized. & para. [0032]: The adaptive notch filter 14A outputs a control signal (first control signal) y1(n), and the adaptive notch filter 14B outputs a control signal (second control signal) y2(n). The adaptive notch filter 14 also has a combiner 38 for adding the control signal y1(n) from the adaptive notch filter 14A and the control signal y2(n) from the adaptive notch filter 14B to each other and generating a control signal y(n) representing the sum. The generated control signal y(n) has a certain phase and a certain amplitude. para. [0035]: The power controller 101 controls the field current of the generator motor 104 so that it is equal to the field current value represented by the drive signal Sm(n), and switches the transistors of the three-phase inverter circuit thereof to achieve a rotational speed represented by the drive signal Sm(n), thereby operating the generator motor 104 as a motor. & para. [0050-0051]: The control signal y(n)=Y1(n)+y2(n) is supplied to the power controller 101. The power controller 101 controls the field current of the generator motor 104 such that the field current will have a value determined from the combined signal of the control signal y(n) and the drive signal Sm(n), and switches the transistors of the three-phase inverter circuit thereof with turn-on and turn-off signals therefor which are determined from the combined signal, thereby operating the generator motor 104 as a motor..); and
generating a driving signal as an output of the adaptive filter based on both the input and the modified parameters, the driving signal communicated to a torque control apparatus for controlling a torque (see at least Sakamoto, para. [0032]: The adaptive notch filter 14A outputs a control signal (first control signal) y1(n), and the adaptive notch filter 14B outputs a control signal (second control signal) y2(n). The adaptive notch filter 14 also has a combiner 38 for adding the control signal y1(n) from the adaptive notch filter 14A and the control signal y2(n) from the adaptive notch filter 14B to each other and generating a control signal y(n) representing the sum. The generated control signal y(n) has a certain phase and a certain amplitude. para. [0035]: The power controller 101 controls the field current of the generator motor 104 so that it is equal to the field current value represented by the drive signal Sm(n), and switches the transistors of the three-phase inverter circuit thereof to achieve a rotational speed represented by the drive signal Sm(n), thereby operating the generator motor 104 as a motor. In this manner, a static torque is applied from the generator motor 104 to the crankshaft 110 based on the drive signal Sm(n), and an inverse torque (dynamic torque) is applied from the generator motor 104 to the crankshaft 110 based on the control signal y(n). & para. [0050-0051]: The control signal y(n)=Y1(n)+y2(n) is supplied to the power controller 101. The power controller 101 controls the field current of the generator motor 104 such that the field current will have a value determined from the combined signal of the control signal y(n) and the drive signal Sm(n), and switches the transistors of the three-phase inverter circuit thereof with turn-on and turn-off signals therefor which are determined from the combined signal, thereby operating the generator motor 104 as a motor. In this manner, the generator motor 104 applies a static torque and an inverse torque to the crankshaft 110.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brockley to incorporate the teaching of modifying parameters of an adaptive filter based on the error signal to make the difference tend to zero; and inputting one of (i) a signal that is a function of the set point speed or (ii) the error signal to the adaptive filter, as an input to the adaptive filter; and generating a driving signal as an output of the adaptive filter having the modified parameters, the driving signal communicated to a torque control apparatus for controlling a torque of Sakamoto in order to reduce and suppress the vibration of a torque fluctuation suppressing apparatus(see at least Sakamoto, para. [0006]).

As per claim 21 Brockley does not explicitly disclose

Breuing teaches
wherein the set point speed corresponds to a designated percentage of a speed of the vehicle (see at least Breuing, para. [0029]: The evaluation as stationary object or as non-stationary or moving object preferably is made by comparing the measured relative speed of an object with a suitable reference value. Suitable as reference value, for example, is the most recently determined value of the driving speed of vehicle 100. This is advantageous in particular when the time period since the last determination of the driving speed is so short that only a slight change in the driving speed may have occurred since then as a result of an acceleration or braking operation. If enough objects are available for a measurement, simultaneously or one after the other at short time intervals, then it is also possible to use the average value of the measured relative speeds of the particular objects as reference value. As an alternative or in addition, the reference value may also be ascertained with the aid of another method that is suitable for a speed measurement, in which case any suitable speed signal having sufficient accuracy ( e.g., 10%) may be used as reference.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brockley to incorporate the teaching the set point speed corresponds to a designated percentage of a speed of the vehicle of Breuing in order to detect the absolute speed of a vehicle and improve the precision in detection of suitable or stationary objects (see at least Sakamoto, para. [0006-0007]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628.  The examiner can normally be reached on Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668